     Case 2:20-cv-00366 Document 4 Filed 06/08/20 Page 1 of 4 PageID #: 22



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


JOHN R. DEMOS,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:20-cv-00366

DONALD J. TRUMP, et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Complaint (Document 2) and the Motion and Affidavit to

Proceed in Forma Pauperis (Document 1). On May 29, 2020, this Court ordered that the above-

styled matter be referred to the Honorable Omar Aboulhosn (Document 3). The Court ORDERS

that said referral be WITHDRAWN. For the reasons stated herein, the Court finds that the

Complaint should be dismissed.


                                           DISCUSSION

       On May 28, 2020, the Plaintiff, an inmate at the Washington State Penitentiary, filed a

complaint against Defendants Donald Trump, Mike Pence, and Mitch McConnell, alleging that

they were “inept and unprepared in handling the COVID-19 crisis” and that it placed the Plaintiff

in “imminent danger.” (Compl. at 4.) The Plaintiff further alleged that the “unconstitutional

vagueness of the [United States] Constitution places [the Plaintiff’s] life in imminent danger” and

that “[t]he 13th Amendment to the [United States] Constitution is unconstitutionally vague as to

the District of Columbia’s place in the scheme of things.” (Compl. at 6-7.) As relief, the Plaintiff
     Case 2:20-cv-00366 Document 4 Filed 06/08/20 Page 2 of 4 PageID #: 23



seeks damages for mental, physical, psychological, social, moral, and emotional pain in the amount

of $4,000,000.

       Pursuant to 28 U.S.C. § 1915, a court shall dismiss a case filed by a prisoner proceeding in

forma pauperis if, at any time, the court determines that the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against an immune

defendant. 28 U.S.C. § 1915(e)(2)(B). “A civil action may be brought in (1) a judicial district

in which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred[;] . . . or (3) if there is no district in which an action may otherwise be brought

as provided in this section, any judicial district in which any defendant is subject to the court’s

personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b). Moreover, a “civil

action in which a defendant is an officer or employee of the United States” may “be brought in

any judicial district in which (A) a defendant in the action resides, (B) a substantial part of the

events or omissions giving rise to the claim occurred, . . . or (C) the plaintiff resides if no real

property is involved in the action.” 28 U.S.C. § 1391(e)(1).

       When a case has been filed in an improper venue, the district court “shall dismiss, or if it

be in the interest of justice, transfer such case to any district or division in which it could have

been brought.” 28 U.S.C. § 1406. The plaintiff bears the burden of demonstrating that venue is

proper, and “must make a prima facie showing, absent an evidentiary hearing, or demonstrate

proper venue by a preponderance of the evidence, if the court hears evidence.” Walters v. Siemens

Indus., Inc., No. 5:16-cv-06045, 2016 WL 6806347, at *3 (S. D. W.Va. Nov. 16, 2016).




                                                  2
     Case 2:20-cv-00366 Document 4 Filed 06/08/20 Page 3 of 4 PageID #: 24



         The Plaintiff is an inmate at Washington State Penitentiary, alleging that his constitutional

rights were violated as a result of the Defendants’ handling of the COVID-19 pandemic. The

Plaintiff has failed to make the requisite prima facie showing that venue is proper in this judicial

district. Neither the Plaintiff nor any of the Defendants reside in this judicial district. The

Plaintiff, who is complaining of the handling of COVID-19 at a penitentiary in Washington State,

has not alleged that any of the events or omissions giving rise to the claim occurred within this

district. Similarly, there is no showing that the Defendants are subject to this Court’s personal

jurisdiction with respect to this action. Therefore, this matter must be dismissed for improper

venue.

         In addition, the Plaintiff is subject to the pre-filing injunction for inmates who have filed

three or more cases that have been dismissed as frivolous, malicious, or fail to state a claim upon

which relief can be granted. 28 U.S.C. § 1915(g). The Plaintiff has filed an abundance of cases

which have been dismissed on those grounds. See Demos v. McConnell, No. 3:20-cv-290-HEH,

2020 WL 2091787, at *1 (E. D. Va. Apr. 30, 2020) (“Demos has scores of actions or appeals that

have been dismissed as frivolous, malicious or for failure to state a claim upon which relief could

be granted.”); Demos v. Keating, 33 F. App’x 918, 919-20 (10th Cir. 2002). The Plaintiff’s

attempt to file in venues with no connection to his allegations, particularly in light of such prior

frivolous litigation, is an apparent abuse of process and the complaint must be dismissed.


                                          CONCLUSION

         WHEREFORE, after careful consideration the Court ORDERS that the Complaint be

DISMISSED WITHOUT PREJUDICE and that this matter be stricken from the docket of this

Court.

                                                  3
     Case 2:20-cv-00366 Document 4 Filed 06/08/20 Page 4 of 4 PageID #: 25



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:        June 8, 2020




                                            4
